Name: Commission Regulation (EC) No 499/1999 of 5 March 1999 amending Regulation (EC) No 458/1999 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 6. 3. 1999L 59/22 COMMISSION REGULATION (EC) No 499/1999 of 5 March 1999 amending Regulation (EC) No 458/1999 fixing export refunds on fruit and veget- ables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 35(11) thereof, Whereas Commission Regulation (EC) No 458/1999 (3) fixes export refunds on fruit and vegetables; whereas a check has shown that the Annex is not in accordance with the opinion delivered by the Management Committee for cereals; whereas the Regulation in ques- tion should be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 458/1999 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 10 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 176, 20. 6. 1998, p. 6. EN Official Journal of the European Communities6. 3. 1999 L 59/23 Product System Application periods (full definitions of eligible products are given in the Fruit and vegetables' Product Destination or A1 10. 3 to 9. 5. 1999 A2 11 to 15. 3. 1999 B 17. 3 to 16. 5. 1999 sector of Commission Regulation (EEC) No 3846/87 amended) code destination group (1) Refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) Indicative refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) Indicative refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) ANNEX EXPORT REFUNDS ON FRUIT AND VEGETABLES Tomatoes 0702 00 00 9100 F 20 20 7 730 20 11 999 Shelled almonds 0802 12 90 9000 F 50 545 50 596 Hazelnuts in shell 0802 21 00 9000 F 59 12 59 142 Shelled hazelnuts 0802 22 00 9000 F 114 1 812 114 2 352 Walnuts in shell 0802 31 00 9000 F 73 144 Oranges 0805 10 10 9100 0805 10 30 9100 0805 10 50 9100 XYC 50 50 28 336 50 94 862 Lemons 0805 30 10 9100 F 35 35 20 833 35 18 396 Apples 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 X 40 40 9 115 40 5 856 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 Y 80 80 1 000 80 1 000 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 Z 54 1 668 54 1 668 (1) The destination codes are defined as follows: X: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. Y: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. Z: African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia. C: Switzerland, Czech Republic, Slovakia and Japan. E: All destinations except Switzerland. F: All destinations.